 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8    SUAVECITA BERNAL, individually and                  CASE NO. 1:20-CV-1045 AWI EPG
      on behalf of other members of the general
 9    public similarly situated,                          ORDER CLOSING CASE IN LIGHT OF
                                                          STIPULATION FOR DISMISSAL
10                          Plaintiffs
11                   v.                                    (Doc. No. 20)
12    GRAHAM PACKAGING PET
      TECHNOLOGIES, INC., et al.,
13
                            Defendants
14

15

16          On May 27, 2021, the parties filed a joint stipulation to dismiss this matter. See Doc. No.
17 20. The stipulation provides that all purely individual capacity claims of Plaintiff Bernal be

18 dismissed with prejudice, and all other claims be dismissed without prejudice. See id. The

19 stipulation is signed by all parties and invokes Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

20          Rule 41(a)(1), in relevant part, reads:
21
            (A) . . . the plaintiff may dismiss an action without a court order by filing: (i) a
22          notice of dismissal before the opposing party serves either an answer or a motion
            for summary judgment; or (ii) a stipulation of dismissal signed by all parties who
23          have appeared. . . . (B) Unless the notice or stipulation states otherwise, the
            dismissal is without prejudice.
24
     Dismissals under Rule 41(a)(1)(A), when properly filed, are effective immediately and do not
25

26 require a court order/court approval. See Fed. R. Civ. P. 41(a)(1); Yesh Music v. Lakewood
27 Church, 727 F.3d 356, 362 (5th Cir. 2013); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d

28
     1074, 1077 (9th Cir. 1999); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); In re
 1

 2 Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989).

 3           Here, because all appearing parties have signed the stipulated dismissal, this case has

 4 terminated automatically. See Fed. R. Civ. P. 41(a)(1)(A); Yesh Music, 727 F.3d at 362;

 5
     Commercial Space, 193 F.3d at 1077. The individual claims of Plaintiff Bernal have terminated
 6
     with prejudice and all other claims have terminated without prejudice. The Court will order the
 7
     Clerk to close this case in light of the automatic termination effected through the parties’
 8
     stipulation.
 9

10           Therefore, IT IS HEREBY ORDERED that the Clerk is to CLOSE this case in light of the

11 parties’ filed and properly signed Rule 41(a)(1)(A)(ii) stipulation of dismissal with the individual

12 claims of Plaintiff Bernal being dismissed with prejudice and all other claims being dismissed

13
     without prejudice (Doc. No. 20).
14

15
     IT IS SO ORDERED.
16

17 Dated: May 28, 2021
                                                  SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                       2
